 

Separation and Release of Claims Agreement

 

This Separation and Release of Claims Agreement (“Agreement”) is entered into by
and between COMMAND CENTER, INC., a Washington corporation (the “Employer”), on
behalf of itself, its subsidiaries, and other corporate affiliates, and each of
their respective present and former employees, officers, directors, owners,
shareholders, and agents, individually and in their official capacities
(collectively referred to as the “Employer Group”), and RICHARD K. COLEMAN, JR.
(the “Employee”), residing at _______________________________ (the Employer and
the Employee are collectively referred to as the “Parties”) as of August 29,
2019 (the “Execution Date”).

 

The Employee's last day of employment with the Employer was August 6, 2019 (the
“Separation Date”). After the Separation Date, the Employee will not represent
himself as being an employee, officer, agent, or representative of the Employer
Group for any purpose. Except as otherwise set forth in this Agreement, the
Separation Date is the employment termination date for the Employee for all
purposes, meaning the Employee is not entitled to any further compensation,
monies, or other benefits from the Employer Group including coverage under any
benefit plans or programs sponsored by the Employer Group, as of the Separation
Date.

 

The Employee agrees to not seek future employment with the Employer.

 

1.                  Return of Property. By the Execution Date, the Employee
warrants and represents that he has returned all Employer Group property,
including identification cards or badges, access codes or devices, keys,
laptops, computers, telephones, mobile phones, hand-held electronic devices,
credit cards, electronically stored documents or files, physical files, and any
other Employer Group property in the Employee's possession.

 

2.                  Employee Representations. The Employee specifically
represents, warrants, and confirms that the Employee:

 

(a)                 has not filed any claims, complaints, or actions of any kind
against the Employer Group with any court of law, or local, state, or federal
government or agency;

 

(b)                 has not made any claims or allegations to the Employer
related to discrimination or sexual harassment or sexual abuse, and that none of
the payments set forth in this Agreement are related to discrimination, sexual
harassment or sexual abuse;

 

(c)                 has been properly paid for all hours worked for the Employer
Group, except any amounts to be paid pursuant to Section 3 hereof;

 

(d)                 has received all salary, wages, commissions, bonuses, and
other compensation, including without limitation, all Base Salary, Bonus
Opportunities, Equity Compensation, Expense Reimbursement, Fringe Benefits, Paid
Time Off, Accrued Obligations, Severance Benefits, as those terms are defined in
Employee’s Amended and Restated Employment Agreement dated March 31, 2019 (the
“Employment Agreement”) and any other agreements between the Parties which are
due to Employee through the Execution Date, except any amounts to be paid
pursuant to Section 3 hereof;

 



 

 

 

(e)                 has not engaged in and is not aware of any unlawful conduct
relating to the business of the Employer Group; and

 

(f)                  has resigned any and all positions with the Employer Group
including, without limitation, positions as any officer, director, employee, or
agent of any kind of and for Command Center, Inc. and all of its subsidiaries.

 

3.                  Separation Benefits. As consideration for the Employee's
execution of, non-revocation of, and compliance with this Agreement, including
the Employee's waiver and release of claims in Section 4 and other
post-termination obligations, the Employer Group agrees to provide the following
benefits to which the Employee is not otherwise entitled absent execution of
this Agreement:

 

(a)                 A lump sum payment of One Thousand Dollars ($1,000.00), less
all relevant taxes and other withholdings, which shall be paid on the date that
is eight days after the Execution Date.

 

(b)                 A lump sum payment of One Hundred Seventy Thousand and
00/100 Dollars ($170,000.00), less all relevant taxes and other withholdings,
which the Parties agree shall satisfy all salary, wages, commissions, bonuses,
and other compensation, including without limitation, all Base Salary,
Performance Bonuses, other Bonus Opportunities, Expense Reimbursement, Fringe
Benefits, Paid Time Off, Accrued Obligations, and Severance Benefits, as those
terms are defined in the Employment Agreement which will become due to Employee
through the Execution Date, which shall be paid on the date that is eight days
after the Execution Date.

 

(c)                 If the Employee timely and properly elects COBRA
continuation coverage under the Hire Quest plan (Plan), the Employee may be
permitted to continue participation in the Plan under COBRA at Employee’s cost,
to the extent required and available by law and subject to the Plan continuing.

 

(d)                 Employee agrees to direct all requests for references to
Employer Group's Human Resources Department. In response to a request for a
reference, Employer Group shall provide only Employee's dates of employment and
job title.

 

(e)                 Employee agrees that all stock options and other equity
compensation granted to him by the Company at any time including, without
limitation, 100,000 Incentive Stock Options granted to him in his Employment
Agreement dated April 1, 2018, are hereby cancelled, null and void, and of no
effect. Employee will take no action to attempt to exercise any rights to any
such equity compensation.

 



2 

 

 

The Employee understands, acknowledges, and agrees that these benefits in the
aggregate exceed what the Employee is otherwise entitled to receive on
separation from employment, and that these benefits are being given as
consideration in exchange for executing this Agreement and the general release
contained in it. The Employee further acknowledges that the Employee is not
entitled to any additional payment or consideration not specifically referenced
in this Agreement and that the payments referenced in this Agreement satisfy all
obligations of the Employer Group which are due or will become due to Employee
through the Execution Date or which are otherwise required by the Employment
Agreement.

 

4.                  Release.

 

(a)                 Employee's General Release and Waiver of Claims

 

In exchange for the consideration provided in this Agreement, the Employee and
the Employee's heirs, executors, representatives, administrators, agents,
insurers, and assigns (collectively, the “Releasors”) irrevocably and
unconditionally fully and forever waive, release, and discharge the Employer
Group, including each member of the Employer Group's parents, subsidiaries,
affiliates, predecessors, successors, and assigns, and each of its and their
respective officers, directors, employees, shareholders, trustees, and insurers,
in their corporate and individual capacities (collectively, the “Released
Parties”), from any and all claims, demands, actions, causes of actions,
judgments, rights, fees, damages, debts, obligations, liabilities, and expenses
(inclusive of attorneys' fees) of any kind whatsoever, whether known or unknown
(collectively, “Claims”), that Releasors may have or have ever had against the
Released Parties, or any of them, arising out of, or in any way related to the
Employee's hire, benefits, employment, termination, or separation from
employment with the Employer Group by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter from the
beginning of time up to and including the date of the Employee's execution of
this Agreement, including, but not limited to:

 

(i)                   any and all claims under Title VII of the Civil Rights Act
of 1964 (Title VII), the Americans with Disabilities Act (ADA), the Family and
Medical Leave Act (FMLA) (regarding existing but not prospective claims) the
Fair Labor Standards Act (FLSA), the Equal Pay Act, the Employee Retirement
Income Security Act (ERISA) (regarding unvested benefits), the Civil Rights Act
of 1991, Section 1981 of U.S.C. Title 42, the Fair Credit Reporting Act (FCRA),
the Worker Adjustment and Retraining Notification (WARN) Act, the National Labor
Relations Act (NLRA), the Age Discrimination in Employment Act (ADEA), the
Uniform Services Employment and Reemployment Rights Act (USERRA), the Genetic
Information Nondiscrimination Act (GINA), the Immigration Reform and Control Act
(IRCA), and all other state and federal laws that may be legally waived, all
including any amendments and their respective implementing regulations, and any
other federal, state, local, or foreign law (statutory, regulatory, or
otherwise) that may be legally waived and released; however, the identification
of specific statutes is for purposes of example only, and the omission of any
specific statute or law shall not limit the scope of this general release in any
manner;

 

(ii)                 any and all claims for compensation of any type whatsoever,
including but not limited to claims for salary, wages, bonuses, commissions,
incentive compensation, equity compensation, paid time off, sick leave,
vacation, and severance that may be legally waived and released;

 



3 

 

 

(iii)                any and all claims arising under tort, contract, and
quasi-contract law, including but not limited to claims of breach of an express
or implied contract, tortious interference with contract or prospective business
advantage, breach of the covenant of good faith and fair dealing, promissory
estoppel, detrimental reliance, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm, wrongful or retaliatory
discharge, fraud, defamation, slander, libel, false imprisonment, and negligent
or intentional infliction of emotional distress; and

 

(iv)               any and all claims for monetary or equitable relief,
including but not limited to attorneys' fees, back pay, front pay,
reinstatement, experts' fees, medical fees or expenses, costs and disbursements,
punitive damages, liquidated damages, and penalties; and

 

(v)                 indemnification rights the Employee has against the Employer
Group.

 

However, this general release and waiver of claims excludes, and the Employee
does not waive, release, or discharge: (A) any right to file an administrative
charge or complaint with, or testify, assist, or participate in an
investigation, hearing, or proceeding conducted by, the Equal Employment
Opportunity Commission or other similar federal or state administrative
agencies, although the Employee waives any right to monetary relief related to
any filed charge or administrative complaint; and (B) claims that cannot be
waived by law.

 

(b)                 Specific Release of ADEA Claims

 

In further consideration of the payments and benefits provided to the Employee
in this Agreement, the Releasors hereby irrevocably and unconditionally fully
and forever waive, release, and discharge the Released Parties from any and all
Claims, whether known or unknown, from the beginning of time through the date of
the Employee's execution of this Agreement arising under the Age Discrimination
in Employment Act (ADEA), as amended, and its implementing regulations. By
signing this Agreement, the Employee hereby acknowledges and confirms that:

 

(i)                   the Employee has read this Agreement in its entirety and
understands all of its terms;

 

(ii)                 by this Agreement, the Employee has been advised in writing
to consult with an attorney of the Employee's choosing before signing this
Agreement;

 

(iii)                the Employee knowingly, freely, and voluntarily agrees to
all of the terms and conditions set out in this Agreement including, without
limitation, the waiver, release, and covenants contained in it;

 



4 

 

 

(iv)                the Employee is signing this Agreement, including the waiver
and release, in exchange for good and valuable consideration in addition to
anything of value to which the Employee is otherwise entitled;

 

(v)                 the Employee was given at least twenty-one (21) days to
consider the terms of this Agreement and consult with an attorney of the
Employee's choice, although the Employee may sign it sooner if desired, and
changes to this Agreement, whether material or immaterial, do not restart the
running of the 21-day period;

 

(vi)               the Employee understands that the Employee has seven (7) days
after signing this Agreement to revoke the release in this paragraph by
delivering notice of revocation to John D. McAnnar, General Counsel at the
Employer Group, 111 Springhall Drive, Goose Creek, SC 29445 by overnight
delivery or by email at jdmcannar@hirequestllc.com before the end of this
seven-day period; and

 

(vii)               the Employee understands that the release contained in this
paragraph does not apply to rights and claims that may arise after the Employee
signs this Agreement.

 

5.                   Knowing and Voluntary Acknowledgment. The Parties
specifically agree and acknowledge that:

 

(a)                 they have read this Agreement in its entirety and understand
all of its terms;

 

(b)                 they knowingly, freely, and voluntarily assent to all of
this Agreement's terms and conditions.

 

(c)                 Employee is signing this Agreement, including the waiver and
release, in exchange for good and valuable consideration in addition to anything
of value to which he is otherwise entitled;

 

(d)                 Employee is not waiving or releasing rights or claims that
may arise after he signs this Agreement;

 

(e)                 the waivers and releases in this Agreement are being
requested in connection with the Employee's separation of employment from the
Employer Group.

 

6.                   Effective Date. This Agreement shall not become effective
until the eighth (8th) day after the Employee signs, without revoking, this
Agreement (“Effective Date”). No payments due to the Employee under this
Agreement shall be made or begin before the Effective Date.

 

7.                  Cooperation. The parties agree that certain matters in which
the Employee has been involved during the Employee's employment may need the
Employee's cooperation with the Employer in the future. Accordingly, for a
period of thirty (30) days after the Separation Date, to the extent reasonably
requested by the Employer Group, the Employee shall cooperate with the Employer
Group regarding matters arising out of or related to the Employee's service to
the Employer Group. The Employer Group shall reimburse the Employee for
reasonable expenses incurred in connection with this cooperation.

 



5 

 

 

8.                  Non-Disparagement. The Employee agrees and covenants that
the Employee shall not at any time make, publish, or communicate to any person
or entity or in any public forum any defamatory, false, or disparaging remarks,
comments, or statements concerning the Employer Group or its businesses, or any
of its employees, officers, or directors and their existing and prospective
customers, suppliers, investors, and other associated third parties, now or in
the future. Employer agrees to instruct its executive team and board of
directors, and to ensure the members of the Employer Group instruct their
respective executive teams and boards of directors, that they shall not at any
time make, publish, or communicate to any person or entity or in any public
forum any defamatory, false, or disparaging remarks, comments, or statements
concerning Employee.

 

This Section does not in any way restrict or impede the Parties from exercising
protected rights, including rights under the National Labor Relations Act (NLRA)
or the federal securities laws, including the Dodd-Frank Act, to the extent that
such rights cannot be waived by agreement or from complying with any applicable
law or regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation, or order. The Employee shall promptly provide
written notice of any such order to John D. McAnnar at Employer Group, 111
Springhall Drive, Goose Creek, SC 29445. This Section does not restrict the
rights of the Parties to make truthful statements to a government officer or
agency or under oath in connection with a judicial or arbitral proceeding.

 

9.                  Confidentiality of Agreement. The Employee agrees and
covenants that the Employee shall not disclose any of the negotiations of, terms
of, or amount paid under this Agreement to any individual or entity; provided,
however, that the Employee will not be prohibited from making disclosures to the
Employee's spouse or domestic partner, attorney, tax advisors, or as may be
required by law.

 

This Section does not in any way restrict or impede the Employee from exercising
protected rights to the extent that such rights cannot be waived by agreement or
from complying with any applicable law or regulation or a valid order of a court
of competent jurisdiction or an authorized government agency, provided that such
compliance does not exceed that required by the law, regulation, or order. The
Employee shall promptly provide written notice of any such order to John D.
McAnnar at Employer Group, 111 Springhall Drive, Goose Creek, SC 29445.

 

Nothing in this Agreement prohibits or restricts the Employee (or Employee’s
attorney) from initiating communications directly with, responding to an inquiry
from, or providing testimony before the Securities and Exchange Commission
(SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization, or any other federal or state regulatory authority
regarding this Agreement or its underlying facts or circumstances or any
possible securities law violation without notice to Employer Group.

 



6 

 

 

10.              Successors and Assigns.  

 

(a)                 Assignment by the Employer Group

 

The Employer Group may freely assign this Agreement at any time. This Agreement
shall inure to the benefit of the Employer Group and its successors and assigns.

 

(b)                 No Assignment by the Employee

 

The Employee may not assign this Agreement in whole or in part. Any purported
assignment by the Employee shall be null and void from the initial date of the
purported assignment.

 

11.              Arbitration. The Parties agree that any dispute, controversy,
or claim arising out of or related to the Employee's employment with the
Employer Group or separation from employment, this Agreement, or any alleged
breach of this Agreement shall be governed by the Federal Arbitration Act (FAA)
and submitted to and decided by binding arbitration to be held in Denver,
Colorado. Arbitration shall be administered before the American Arbitration
Association (“AAA”) in compliance with their rules related to employment
disputes, except as modified by this Agreement. Each Party shall pay half of the
costs of arbitration charged by the AAA. Any arbitral award determination shall
be final and binding on the Parties and may be entered as a judgment in a court
of competent jurisdiction. The Parties agree that the prevailing party shall be
entitled, in addition to any awarded damages, their costs and reasonable
attorneys’ fees, whether at arbitration, or on appeal. The Parties agree that
the arbitrator shall have no power to award any consequential, punitive, or
exemplary damages of any kind.

 

12.              Governing Law, Jurisdiction, and Venue. This Agreement and all
matters arising out of or relating to this Agreement and the Employee's
employment by Employer Group, whether sounding in contract, tort, or statute,
for all purposes shall be governed by and construed in accordance with the laws
of Colorado without regard to any conflicts of laws principles that would
require the laws of any other jurisdiction to apply. Any action or proceeding by
either of the Parties to enforce this Agreement shall be subject to arbitration
according to this Agreement. However, should arbitration not be possible, the
Parties agree that any action related to Employee’s employment or this Agreement
may be brought only in any state or federal court located in the state of
Denver, Colorado. The Parties hereby irrevocably submit to the jurisdiction of
these courts and waive the defense of inconvenient forum to the maintenance of
any action or proceeding in such venue.

 

13.                Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between
Employer Group and Employee relating to the subject matter hereof and supersede
all prior and contemporaneous understandings, discussions, agreements,
representations, and warranties, both written and oral, regarding such subject
matter; provided, however, that nothing in this Agreement modifies, supersedes,
voids, or otherwise alters Employee's confidentiality, non-competition,
non-solicitation or other obligations arising from any restrictive covenant with
Employer Group. Employee's confidentiality, non-competition, non-solicitation or
other obligations arising from any restrictive covenant shall remain in full
force and effect.

 



7 

 

 

14.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless the amendment or modification is agreed to in writing
and signed by the Employee and by the General Counsel of the Employer. No waiver
by either Party of any breach by the other party of any condition or provision
of this Agreement to be performed by the other Party shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the Parties in
exercising any right, power, or privilege under this Agreement operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power, or privilege.

 

15.              Severability. If any provision of this Agreement is found by a
court or arbitral authority of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, or enforceable only if modified, such finding
shall not affect the validity of the remainder of this Agreement, which shall
remain in full force and effect and continue to be binding on the Parties.

 

The Parties further agree that any such court or arbitral authority is expressly
authorized to modify any such invalid, illegal, or unenforceable provision of
this Agreement instead of severing the provision from this Agreement in its
entirety, whether by rewriting, deleting, or adding to the offending provision,
or by making such other modifications as it deems necessary to carry out the
intent and agreement of the Parties as embodied in this Agreement to the maximum
extent permitted by law. Any such modification shall become a part of and
treated as though originally set forth in this Agreement. If such provision or
provisions are not modified, this Agreement shall be construed as if such
invalid, illegal, or unenforceable provisions had not been set forth in it. The
Parties expressly agree that this Agreement as so modified by the court or
arbitral authority shall be binding on and enforceable against each of them.

 

16.              Captions. Captions and headings of the sections and paragraphs
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

17.              Counterparts. The Parties may execute this Agreement in
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart's signature page of this Agreement by facsimile, email in portable
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document has the same effect
as delivery of an executed original of this Agreement.

 

18.              No Admission of Liability. Nothing in this Agreement shall be
construed as an admission by the Parties of any wrongdoing, liability, or
noncompliance with any federal, state, city, or local rule, ordinance, statute,
common law, or other legal obligation. The Parties specifically disclaim and
deny any wrongdoing or liability to each other.

 



8 

 

 

19.              Notices. All notices under this Agreement must be given in
writing by mail or email delivery to the addresses indicated in this Agreement.
When providing written notice to Employer Group, a copy must be provided to
Employer's General Counsel at the address below.

 

Notice to Employer Group:

 

Command Center, Inc.

c/o John D. McAnnar

111 Springhall Drive

Goose Creek, SC 29445

jdmcannar@hirequestllc.com

 

Notice to the Employee:

 

Richard K. Coleman, Jr. 

 

____________________

 

____________________

 

20.       Section 409A of the Code.

 

A.                General. This Agreement shall be interpreted and applied in
all circumstances in a manner that is consistent with the intent of the parties
that, to the extent applicable, amounts earned and payable pursuant to this
Agreement shall constitute short-term deferrals exempt from the application of
Section 409A of the Code and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A of the Code.

 

B.                 Separation from Service. References in this Agreement to
“termination” of Employee’s employment, “resignation” by Employee from
employment and similar terms shall, with respect to such events that will result
in payments of compensation or benefits, mean for such purposes a “separation
from service” as defined under Section 409A of the Code.

 

C.                 Specified Executive. In the event any one or more amounts
payable under this Agreement constitute a “deferral of compensation” and become
payable on account of the “separation from service” (as determined pursuant to
Section 409A of the Code) of Employee and if as such date Employee is a
“specified employee” (as determined pursuant to Section 409A of the Code), such
amounts shall not be paid to Employee before the earlier of (i) the first day of
the seventh calendar month beginning after the date of Employee’s “separation
from service” or (ii) the date of Employee’s death following such “separation
from service.” Where there is more than one such amount, each shall be
considered a separate payment and all such amounts that would otherwise be
payable prior to the date specified in the preceding sentence shall be
accumulated (without interest) and paid together on the date specified in the
preceding sentence.

 

D.                Separate Payments. For purposes of Section 409A of the Code,
each payment or amount due under this Agreement shall be considered a separate
payment, and Employee’s entitlement to a series of payments under this Agreement
is to be treated as an entitlement to a series of separate payments. Any
installment payments provided under this agreement shall be treated as a series
of separate payments and to the maximum extent, each separate amount provided
for under the Employment Agreement shall be a separately identifiable and
determinable amount.

 



9 

 

 

E.                 Reimbursements. Any reimbursement to which Employee is
entitled pursuant to this Agreement that would constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be subject to the
following additional rules: (i) no reimbursement of any such expense shall
affect Employee’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all, not
later than the end of the calendar year following the calendar year in which the
expense was incurred; (iii) the right to reimbursement shall not be subject to
liquidation or exchange for any other benefit; and (iv) the right to
reimbursement of expenses incurred kind shall terminate one year after the end
of the Employment Period.

 

21.       Section 280G of the Code. Notwithstanding anything to the contrary
contained herein (or any other agreement entered into by and between Employee
and the Company or any incentive arrangement or plan offered by the Parent or
Company), in the event that any amount or benefit paid or distributed to
Employee pursuant to this Agreement, taken together with any amounts or benefits
otherwise paid to Employee by the Parent or Company (collectively, the “Covered
Payments”), would constitute an “excess parachute payment” as defined in
Section 280G of the Code, and would thereby subject Employee to an excise tax
under Section 4999 of the Code (an “Excise Tax”), the provisions of this
Section 10 shall apply. If the aggregate present value (as determined for
purposes of Section 280G of the Code) of the Covered Payments exceeds the amount
which can be paid to Employee without Employee incurring an Excise Tax, then the
amounts payable to Employee under this Agreement (or any other agreement by and
between Employee, the Parent, and/or the Company or pursuant to any incentive
arrangement or plan offered by the Parent or Company) shall be reduced (but not
below zero) to the maximum amount which may be paid hereunder without Employee
becoming subject to the Excise Tax (such reduced payments to be referred to as
the “Payment Cap”). In the event Employee receives reduced payments and benefits
as a result of application of this Section 10, Employee shall have the right to
designate which of the payments and benefits otherwise set forth herein (or any
other agreement between the Parent, the Company and/or Employee or any incentive
arrangement or plan offered by the Parent or Company) shall be received in
connection with the application of the Payment Cap, subject to the following
sentence. Reduction shall first be made from payments and benefits which are
determined not to be nonqualified deferred compensation for purposes of
Section 409A of the Code, and then shall be made (to the extent necessary) out
of payments and benefits that are subject to Section 409A of the Code and that
are due at the latest future date.

 

22.       No Guarantee of Tax Consequences. The Board, the Compensation
Committee, the Parent, the Company and their Affiliates, officers and employees
make no commitment or guarantee to Employee that any federal, state, local or
other tax treatment will apply or be available to Employee or any other person
eligible for compensation or benefits under this Agreement and assume no
liability whatsoever for the tax consequences to Employee or to any other person
eligible for compensation or benefits under this Agreement. Employee shall be
solely responsible for determining the tax treatment of any amounts payable
herein and paying appropriate taxes to appropriate authorities.

 



10 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date above.

 

 

COMMAND CENTER, INC.

 

 

By: /s/ John D. McAnnar

Name: John D. McAnnar

Title: General Counsel

 

   

RICHARD K. COLEMAN, JR.

 

Signature: /s/ Richard K. Coleman, Jr.

                   Richard K. Coleman, Jr.

 

   

 

11

 